Title: From George Washington to Major Henry Lee, Jr., 25 September 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters West Point 25th Septr 1779.
        
        I was yesterday favd with yours of the 21st which came to me open under cover with other dispatches from Lord Stirling. I would wish you in future, to send your dispatches to me sealed, and communicate any thing, necessary for my Lord to know, to him separately. When an enterprise of any kind is in agitation the fewer to whom it is intrusted the better, and as to the particular business upon which you are sent, I would wish it to remain a secret—I would not have you infer from the foregoing, that I would not intrust my Lord with or take his advice upon any military subject—on the contrary I have the greatest confidence in him—But secrecy till the moment of execution is the life of enterprise.
        If, upon full inquiry and information, you find the attempt which you propose to make with your dismounted troop⟨s⟩ practicable, I have no objection. And should the enemy take refuge in the strong hold you mention any means to dislodge them will be justifiable. I am Dear Sir Yrs &c.
      